Citation Nr: 0108953	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  97-26 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent from 
December 31, 1996 to November 16, 1998 for a cervical spine 
disability. 

2.  Entitlement to a rating in excess of 20 percent from 
January 1, 1999 for the cervical spine disability.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to February 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

This issue of entitlement to a rating in excess of 20 percent 
from January 1, 1999 forward for a cervical spine disability 
is addressed in the REMAND portion of this action.


FINDINGS OF FACT

The veteran experienced pronounced cervical spine disability 
prior to the November 1998 corrective surgery, with little 
intermittent relief, denervation, limited passive and active 
range of motion, decreased reflexes, decreased strength, 
radiculopathy, and pain on motion.  A large disc extrusion, 
disc fragments and a large osteophyte in the cervical spine 
were reported during surgery to treat this condition. 


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent for 
cervical spine disability from December 31, 1996 to November 
16, 1998 are met.  38 U.S.C.A. §§ 1155 (West 1991);  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On December 31, 1996, the veteran submitted a claim for an 
increased rating for the cervical spine disability, then 
evaluated as noncompensable.   Subsequent rating decisions 
have increased the disability rating to 20 percent.  In 
November 1998, she underwent cervical spine surgery.  The 
veteran has received a temporary total (100%) disability 
evaluation due to the surgery from November 17, 1998 to 
December 31, 1998.  The veteran has not disputed this 
termination.  Therefore, this issue is not before the Board 
at this time.  The matter decided herein is the proper 
disability rating for the cervical service spine disability 
from December 31, 1996 to November 16, 1998.

From the record, it appears that the veteran's complaints of 
increased cervical spine symptomatology did not received 
significant medical attention until May 1997.  A May 1997 MRI 
showed a diffuse large bulging disc causing central spinal 
stenosis and right moderate foramina sinuses at C6-7.  

During a June 1997 VA neurological consultation, the veteran 
was diagnosed as having spinal stenosis secondary to 
degenerative disc disease.  An MRI was noted to have shown 
right sided disc herniation of the cervical spine, with 
diffuse large bulging and the disc causing central spinal 
stenosis and right moderate foramina sinus at C6-7, with no 
definitive cord compression.  

A June 1997 VA EMG report is unclear and silent as to the 
extent to which the cervical spinal muscles (as opposed to 
the lumbar spine muscles) were tested.  The veteran was also 
treated for significant lumbar spine disability, which 
include surgery, during the pendency of her claim.

In May 1998 VA physical therapy for low back disability, the 
veteran complained of increased cervical neck pain and was 
wearing a soft collar except while in the pool.  In a May 
1998 VA examination of the cervical spine, the veteran 
complained of some pain in her neck and noted that she had 
been seen by the neurosurgical service.  Complaints of 
numbness and pain in her upper extremities involving the 
little finger as well as the ring finger on the right hand 
were reported.  

Upon physical examination, she continued to have decreased 
sensations in the right upper extremity involving the middle 
finger as well as the medial forearm.  She had mildly 
decreased brachial radialis reflex in the right upper 
extremity.  She had good motor function and the remaining 
portion of the examination revealed that she had pain in the 
upper extremity when she moved her cervical spine.  She was 
in a soft collar on the day of examination.  Motion of her 
cervical spine indicated extension to approximately 30 
degrees and flexion down to 40 degrees.  She did side to side 
bends to 10 degrees with discomfort and pain.  

The examiner's impression noted spinal stenosis in the 
cervical spine with C6-C7 disc herniation that had been 
documented by a past MRI.   The examiner elaborated that the 
veteran continued to have problems with the herniated disc in 
her neck and was being evaluated by the neurological service 
for possible surgical intervention.  The examiner further 
commented that the veteran appeared to be mildly symptomatic 
at the time of examination.  

During a May 1998 VA EMG, the veteran complained of chronic 
cervical pain that had been progressive since 1980 following 
a motor vehicle accident.  She reported weakness in the 
bilateral upper extremities, right greater than left, with 
numbness and paresthesias in the same regions over the last 2 
to 3 years with associated low back pain.  The EMG was 
administered to rule out cervical and lumbosacral 
radiculopathies.  Electromyography demonstrated denervation 
changes in the right upper extremity C-8 musculature.  
Additional mild degeneration changes were noted at the C-8 
levels.
 
The nerve study was incomplete due to the veteran's refusal 
to complete cervical and lumbosacral paraspinous needle 
examination.  However, the EMG report conclusion acknowledged 
denervation changes in the C-8 distribution of the right 
upper extremity with some denervation changes noted on the 
one paraspinous muscle which was examined prior to the 
veteran's refusal at the C-8 level.  There was evidence of a 
right C-8 radiculopathy.  It was noted that additional 
cervical radiculopathies may also have been present, but 
could not be confirmed because of the veteran's refusal to 
complete the cervical paraspinal examination. 

During a June 1998 VA neurological consultation, the veteran 
was noted to have decreased passive range of motion of the 
neck, bilaterally.  A history of cervical spinal stenosis was 
noted.   The clinical examination was suggestive of a 
possible radiculopathy with superimposed cervical myelopathy. 

A June 1998 VA MRI was noted by the radiologist to be almost 
non-diagnostic due to gross motion artifacts.  Multiple 
attempts failed to produce a better quality examination.  The 
impression was mild spondylosis at C-5 to C-7 with probable 
central spinal stenosis and a diffuse bulging disc at C6-C7.  
There was no cord compression.

A July 1998 VA medical certificate indicates that the veteran 
was diagnosed as having cervical spine disc disease.  July 
1998 VA records of neurological treatment show that the 
veteran complained of cervical spine symptoms with upper 
extremity pain and numbness, bilaterally, right handed 
weakness, and shoulder and upper back muscle spasm.  After 
neurological examination and evaluation, the treating 
physician opined the MRI and EMG studies were not consistent 
with significant radiculopathy.

An October 1998 clinic note of a private physician described 
the veteran as having headaches and neck pain with radiation 
into both shoulders and into the arms, more so on the right 
than on the left, for the last several years.  She had tried 
various modalities of treatment, but none had helped.  It had 
come to the point where she could not open a jar with her 
right hand.  On examination, she had decreased sensation at 
C-6, C-7, and C-8, with decreased power in the right abductor 
digiti minimi, wrist extensors, triceps, and questionably the 
right biceps.  An MRI showed evidence of a herniated nucleus 
pulposus at C6-7.  The private physician to whom the veteran 
was referred for treatment recommended anterior interbody 
fusion.

In November 1998, the private neurosurgeon performed an 
anterior interbody effusion and diskectomy at C6-7.  The 
postoperative diagnosis was herniated nucleus pulposus at C6-
7.  During the surgery, a large anterior osteophyte at C6-7 
was found and removed.  Disc material was found extruded 
between the posterior longitudinal ligament and vertebral 
body and the foramen on the right and centrally.  Additional 
disc fragments were found and removed during the surgery.

In a November 1998 letter from the neurosurgeon, the veteran 
was noted to have undergone an anterior fusion with 
diskectomy.  She was noted to have done very well 
postoperatively, with resolution of her radicular symptoms.  
She was anticipated to do quite well, and was to return in 
approximately four weeks for a follow-up visit.

The rating of the veteran's cervical spine condition 
subsequent to the November 1998 surgery is the subject of the 
REMAND portion of this action.

Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  


(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In the present case, the Board will grant the maximum 
schedular rating for the claimed disability for the period 
from December 31, 1996 to November 16, 1998 for a cervical 
spine disability.  Even assuming the VA examinations and VA 
treatment records may have been insufficient for purposes of 
accurately evaluating the level of disability prior to the 
surgery, a post-surgery examination of the veteran to 
determine the level of her disability prior to the November 
1998 major corrective surgery would be of extremely limited 
value since a removal of the diseased disc, removal of a 
major osteophyte, and a cervical spine fusion has been 
performed.  As the critical issue in this case is the 
evidence that existed before the surgery, the Board finds 
that the VCAA does not provide a basis to remand this case to 
the RO for additional development of the evidence.  In 
addition, the Board finds there is no prejudice in the 
current adjudication of the increased rating claim for this 
period since the maximum schedular rating for the claimed 
disability has been granted.  Bernard v. Brown, 4 Vet. App. 
384 (1993).



Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.49 (2000);  DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).

The United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  DeLuca.  
The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered when assigning an evaluation for degenerative or 
traumatic arthritis.  VAOPGCPREC 9-98.  The intent of the 
schedule is to recognize actually painful motion with joint 
or periarticular pathology as productive of disability.  

38 C.F.R. § 4.71a, Diagnostic Code 5290, pertains to 
evaluation of limitation of motion of the cervical spine.  
Under this diagnostic code, severe limitation is rated as 30 
percent disabling, moderate limitation is rated as 20 percent 
disabling, and slight limitation is rated as 10 percent 
disabling.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome is rated as 60 percent disabling 
when pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc with little 
intermittent relief.  The condition is rated as 40 percent 
disabling if severe, with recurring attacks with intermittent 
relief.  Moderate disability with recurring attacks is rated 
as 20 percent disabling.  Mild intervertebral disc syndrome 
is rated as 10 percent disabling.  Where the condition is 
postoperative and cured, it is rated as noncompensable.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000). 

In VAOPGCPREC 36-97, the VA General Counsel concluded that 
Diagnostic Code 5293 involves limitation of range of motion.  
Therefore, according to the General Counsel, a veteran could 
not be rated under Diagnostic Code 5293 for intervertebral 
disc disease based upon limitation of motion and also be 
rated under, for example, Diagnostic Code 5292 (the 
Diagnostic Code for limitation of motion of the lumbar spine) 
because to do so would constitute the evaluation of an 
identical manifestation of the same disability under two 
different diagnoses.  The General Counsel asserted that in 
keeping with 38 C.F.R. § 4.7, the disability may be rated 
under the Diagnostic Code which produces the higher rating, 
if that diagnostic code better reflects the extent of the 
veteran's disability.  

Based on the evidence cited above, the only real factual 
determination to be made by the Board in determining the 
issue at hand is whether the veteran's cervical spine 
condition was "pronounced," warranting a 60 percent rating, 
or "severe," warranting a 40 percent rating, for the period 
from December 1996 to November 1998 (the date of the 
corrective surgery).  The record is clouded by an incomplete 
EMG and a nearly nondiagnostic MRI during the pendency of the 
veteran's claim.  However, an earlier MRI had showed a large 
bulging disc and the incomplete MRI did support findings of 
cervical spine radiculopathy.  Similarly, the incomplete May 
1998 EMG revealed denervation and radiculopathy in the right 
upper extremity at the C-8 musculature and degenerative 
changes at the C-8 level, without testing of the C-6 or C-7 
levels.  The treatment records generally reflect little, if 
any, intermittent relief from symptomatology and the damaged 
extruding disc and large osteophyte, ultimately found to be 
the etiological causes of her disability, are not 
inconsistent with a "constant" rather than an 
"intermittent" symptomatology.  During the veteran's 
surgery, a large osteophyte was found and removed.  An 
extruding disc and additional disc fragments were found and 
removed.  The private physician who conducted the November 
1998 surgery noted in October 1998 decreased sensation at C-
6, C-7 and C-8, decreased power in the right upper extremity, 
and decreased reflexes in both arms.  
In light of the foregoing, the Board finds that the veteran's 
November 1998 pre-surgery level of disability is just as 
suitably described as "pronounced" as "severe."  The 
benefit of the doubt is resolved in favor of the veteran and 
a 60 percent rating, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, is assigned.  See 38 C.F.R. § 3.102 
(2000).  This rating includes consideration of limitation of 
motion, both passive and active, as limited by pain.  It is a 
significantly higher rating than the maximum 30 percent 
schedular rating which could be assigned under Diagnostic 
Code 5290 (the Diagnostic Code for rating of limitation of 
motion of the cervical spine).  To rate the veteran's 
disability under both diagnostic codes simultaneously would 
be impermissible "pyramiding," i.e., rating of the same 
symptomatology under separate diagnostic codes.  See 38 
C.F.R. § 4.14 and VAOPGCPREC 36-97.

In so deciding, the Board acknowledges characterizations by 
VA physicians of the veteran's symptomatology as mild and of 
the objective evidence not being consistent with significant 
radiculopathy.  These conclusions appear to have been made 
with limited rationale and based on a less-than-ideal 
physical examination, incomplete EMG testing, and the nearly 
non-diagnostic June 1998 MRI imaging.  The Board finds that 
other VA medical findings (such as the findings of the May 
1997 MRI and a June 1998 clinical examination) and private 
medical findings (such as the October 1998 and November 1998 
preoperative, operative, and postoperative findings) outweigh 
the characterizations of less than pronounced disability 
elsewhere in the record.  The veteran was found to be in need 
of corrective surgery commensurate with a pronounced level of 
disability.  The November 1998 surgery confirmed the very 
serve nature of the disc disease prior to surgery, enough to 
warrant removal of the disc and fusion of the vertebrae.


ORDER

A rating of 60 percent for cervical spine disability, from 
December 31, 1996 to November 16, 1998, is granted, subject 
to the provisions governing the payment of monetary benefits.


REMAND

The veteran underwent a C6-C7 diskectomy and fusion of the 
lumbar spine in November 1998.  She seeks a rating in excess 
of 20 percent for the post-surgical level of disability.

In a June 2000 VA examination report, the examiner made 
reference to an April 1999 MRI of the cervical spine which 
has not been made part of the record.  Similarly, the VA 
examiner made reference to EMG and CT studies in 1999 which 
do not also appear to have been associated with the claims 
file.  In addition, reference was made to X-rays that showed 
a well healed, well fused C6-7 intervertebral disc space.  By 
contrast, a June 2000 VA radiologist made reference to the X-
rays as a suboptimal study, with the lower cervical spine not 
well seen, and no abnormality of the upper spine seen.  It is 
unclear if the radiologist was aware of the history of 
cervical spine fusion at C6-C7.  Further, it appears likely 
that there are outstanding records of post-surgical VA and 
private medical treatment records which have not been 
associated with the claims file.

As noted above, recently enacted legislation, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), contains extensive provisions modifying the 
adjudication of all pending claims, Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The statute also significantly 
heightens VA's duties to inform and assist the veteran in 
development of his claims.  This case is being remanded for 
compliance with these newly enacted provisions.

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request the veteran to 
identify all VA, private and military 
records of treatment pertinent to her 
claim.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained by the RO 
and associate them with the claims 
folder.  The records sought should 
include the April 1999 VA MRI and the 
1999 CT and EMG studies referred to in 
the June 2000 VA examination report. 

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

3.  Following the above development, the 
veteran should be scheduled for a VA 
examination in order to determine, as 
precisely as practicable, the nature, 
extent, and degree of the current 
cervical spine disability present.  All 
current manifestations to include any 
radiculopathy, muscle spasm, decreased 
reflexes, pain on motion, limited range 
of motion, arthritis (if any), and 
functional impairment should be 
specifically discussed.  The examiner 
should also address the impact of the 
disability on the veteran's ability to 
obtain or maintain employment.

The claims folder or the pertinent 
medical records contained therein, and 
any pertinent records obtained from any 
other sources, must be reviewed by the 
examiner in conjunction with the 
examination.  

The examiner should be specifically 
requested to review the historical data, 
to include the November 1998 records of 
surgery, and all post-surgical EMGs, 
MRIs, CT-scans, X-rays, treatment 
records, etc., to obtain an accurate 
picture the veteran's current condition.  
All necessary tests and studies should be 
performed.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review. 

4.  If warranted, the RO should inform 
the veteran that failure to report for 
the scheduled examination may have 
adverse consequences in the adjudication 
of her claim.  See 38 C.F.R. § 3.655 
(2000).

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO should 
implement corrective procedures at once.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After completion of the above, the RO 
should readjudicate the claim entitlement 
to a rating in excess of 20 percent from 
January 1, 1999 for the cervical spine 
disability with consideration given to all 
of the evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

 



